Citation Nr: 0526558	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for disability of the 
spine, status post laminectomy and spinal stenosis at L4-L5, 
formerly noted as low back strain; rated as 20 prior to March 
7, 2005 and 40 percent thereafter.

2.  Entitlement to an increased rating for neurologic 
manifestations of disability of the spine, rated 20 percent 
for muscle weakness in the left lower extremity.

3.  Entitlement to an increased rating for residuals of a 
right knee injury, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
left knee injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1982 to July 1986.

This appeal arises from an August 2002 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs which denied the benefit 
sought on appeal.  In November 2004, the Board remanded the 
appeal for further development.  The appeal has now been 
returned to the Board for further appellate action.
  

FINDINGS OF FACT

1..  Prior to March 2005, the veteran's service-connected 
back disability was manifested by some muscle spasms and 
limitation of motion approximating severe disability with 
recurring attacks of intervertebral disc syndrome and 
intermittent relief.

2.  For the period beginning in March 2005, the veteran's 
service-connected back disability is manifested by orthopedic 
manifestations of limitation of forward flexion of the 
thoracolumbar spine 30 degrees or less, without unfavorable 
ankylosis.

3.  For the period beginning in March 2005, the veteran's 
service-connected back disability is manifested by 
neurological manifestations approximating no more than 
moderate incomplete paralysis of the anterior crural 
(femoral) nerve.

4.  The veteran's right knee disability is manifested by 
degenerative changes, complaints of pain, limitation of 
flexion to 120 degrees, and full extension.


5.  The veteran's left knee disability is manifested by 
degenerative changes, complaints of pain, limitation of 
flexion to 110 degrees, and limitation of extension to 5 
degrees, with mild recurrent lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, and no 
higher, for intervertebral disc syndrome have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7,  4.71a, DC 5293 (as in effect prior to 
September 23, 2002).

2.  The criteria for an evaluation higher than 40 percent for 
orthopedic manifestations of the veteran's service-connected 
back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7,  
4.71a, DC 5242 (in effect from September 26, 2003).

3.  The criteria for an evaluation higher than 20 percent for 
neurologic manifestations of the veteran's service-connected 
back disability (i.e., muscle weakness in the left lower 
extremity) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7,  4.71a, 
general rating formula for diseases and injuries of the spine 
(in effect from September 26, 2003), 4.124a, Diagnostic Code 
8526 (2004).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury, based on limitation of 
extension, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5003, 5261 (2004).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury, based on limitation of 
extension, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5003, 5261 (2004).

6.  The criteria for assignment of a separate disability 
rating of 10 percent for residuals of a left knee injury, 
based on lateral instability, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5010-5003, 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

In September 1996, the RO granted service connection and 
assigned 10 percent ratings for low back strain, residuals of 
a right knee injury, and residuals of a left knee injury, 
effective August 1, 1996.  In March 2002, the veteran filed 
claims for increased ratings, which were denied in August 
2002.  The veteran filed a notice of disagreement and 
subsequently perfected his appeal.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3. If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2004).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint. A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40 (2004).

The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

A.	Disability of the Spine

The veteran appealed the August 2002 rating decision that 
continued the 10 percent rating, pursuant to Diagnostic Code 
5295, for low back strain.  An April 2005 rating decision, 
using Diagnostic Codes 5292-5242, assigned a 20 percent 
rating from March 20, 2002 and a 40 percent rating from March 
7, 2005, as well as a temporary 100 percent rating, pursuant 
to 38 C.F.R.§ 4.30, from November 15, 2002 through March 
2003.  The RO also assigned a separate 20 percent rating, 
effective from March 16, 2005, for muscle weakness in the 
left lower extremity.  As discussed further below, the 
current general rating formula for diseases or injuries of 
the spine provides for separate evaluation of associated 
objective neurological abnormalities.

Initially, the RO rated the veteran's spine disability under 
38 C.F.R. §4.71a, DC 5295 for lumbosacral strain.  Prior to 
September 23, 2002, DC 5295 provided a 20 percent evaluation 
for muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating required severe lumbosacral strain; with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board will first consider whether a rating higher than 20 
percent is supported prior to March 7, 2005.  The evidence 
for consideration includes a private medical report dated 
March 2002 stating that the veteran had mild curvature of the 
spine, possibly due to muscle spasms, but he was able to bend 
down and touch his toes.  A VA MRI report dated April 2002, 
indicating a marked central bulge at the L4-L5 disc 
suggesting herniation with spinal stenosis.  In July 2002, 
the veteran underwent a VA examination.  The examiner 
reported that the veteran walked with an awkward gait, using 
a cane and shifting his wait to the right.  However, an 
inspection of the back revealed no postural abnormalities or 
fixed deformities.  The veteran's spine had forward flexion 
to 70 degrees with moderate functional loss due to pain; 
extension to 30 degrees with minimal functional loss due to 
pain; lateral 


flexion to 30 degrees bilaterally, with minimal functional 
loss due to pain; and rotation to 30 degrees bilaterally, 
with minimal functional loss due to pain.  This examination 
also showed a diagnosis of central bulging disc at L4-L5 
suggesting herniation with moderate functional loss due to 
pain.  A VA MRI dated August 2002 also revealed left L4-L5 
herniated nucleus pulposus with moderate to severe canal 
compromise.

Ultimately, because of his left lower extremity radiating 
pain, the veteran underwent surgery, including decompression 
and laminectomy, on November 15, 2002, and was assigned a 
temporary total rating from that date through March 2003.  
The evidence after March 2003 includes some VA treatment 
records and reports of March 2005 VA neurologic and 
orthopedic examinations.  On examination, the veteran had an 
antalgic gait.  The spine's range of motion was flexion to 10 
degrees, extension to 5 degrees, left lateral flexion to 4 
degrees, right lateral flexion to 11 degrees, left lateral 
rotation to 9 degrees, and right lateral rotation to 2 
degrees.  There was pain throughout each range of motion and 
motion was limited by pain.  The examiner diagnosed the 
veteran with spinal stenosis at the L3-L4 level, as well as 
lumbar disc disease and bilateral neural foraminal stenosis 
at the L4-L5 level.  The examiner also noted that since the 
veteran underwent an L4-L5 laminectomy in 2002, anatomical 
changes include a disc bulge with a superimposed central disc 
protrusion at the L4-L5 level, bilateral moderate neural 
foramina narrowing at L4-L5, mild retrolisthesis at the L4-L5 
level, and central canal stenosis at L3-L4 due to facet 
degenerative changes and ligamentum flavum hypertrophy as 
well as a mild diffuse disc bulge.

Based on the above medical evidence, the veteran is not 
entitled to a disability rating in excess of 20 percent prior 
to his March 2005 examinations pursuant to Diagnostic Code 
5295.  Disregarding the January 2003 examination report for 
Social Security benefits, which documents the level of 
disability while the veteran was receiving a temporary total 
rating for post-surgical convalescence, the medical evidence 
prior to March 2005 did not document marked limitation of 
forward bending, listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  There was some evidence of degenerative 
changes and disc bulging, but without other findings this 
radiographic evidence, alone, would not support a 40 percent 
rating.  

The Board must also, however, consider the possibility of a 
higher rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Prior to September 23, 
2002, disability ratings in excess of 40 percent were 
available for residuals of fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), and 
ankylosis of the lumbar spine (DC 5289).  It is neither 
contended nor shown, however, that the veteran has ever had 
ankylosis or fractures of his vertebra.  In addition, an 
increased rating may be available for intervertebral disc 
syndrome (DC 5293.)  In accordance with the regulations prior 
to September 23, 2002, a maximum disability rating of 60 
percent was available for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  The 40 percent rating contemplates 
severe disability with recurring attacks and intermittent 
relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Under this regulation, the evidence for consideration 
includes medical treatment records showing symptoms of 
sciatic neuropathy.  For example, a VA treatment report in 
March 2002 states that the veteran's pain was beginning to 
radiate into his left leg down to his toes.  He was also 
experiencing numbness.  The radiating pain was noted again in 
an April 2002 VA treatment note, along with positive straight 
leg raising on the left with limited left hip movement and on 
the right to approximately 60 degrees with mild to moderate 
tightness in the right hip.

In a July 2002 VA examination, however, the veteran had 
negative straight leg raising.  Nevertheless, in a May 2002 
VA treatment note, the veteran again complained of pain and 
numbness radiating in the left leg and toes.  The examiner's 
impression was "most likely lumbar radiculopathy."  This 
was also the impression in a July 2002 treatment note where 
an examiner wrote "left L5 radiculopathy with some symptoms 
of neurogenic claudication."  The November 2002 note 
concerning the surgery indicated L5 radiculopathy and foot 
drop.  As noted above, the veteran underwent a laminectomy 
and lateral recessed decompression in November 2002.  A post-
operative note describes the veteran as having had a 
"greater than one year history or bilateral lower extremity 
radiculopathy worse on the left side."  Afterwards, a 
January 2003 VA treatment notes indicate that he complained 
of pain radiating in the right leg and foot.  In a February 
2003 VA treatment note, an examiner noted that the veteran's 
complaints were consistent with a right S1 distribution.  In 
May 2003, a VA MRI was done to rule out radiculopathy and 
spondylosis.  Postoperative changes were found at the L4, L5, 
and S1 levels with moderate bilateral neural foramina 
narrowing and central stenosis.

The findings in the medical records dating from March 2002 
through the surgery, and again after the end of the temporary 
total rating beginning in April 2003 are variable, but they 
do support a conclusion that the veteran did have 
radiculopathy, albeit intermittently and not persistently of 
a pronounced degree.  Thus, with resolution of reasonable 
doubt in the veteran's favor, the Board concludes that the 
manifestations of the veteran's service-connected low back 
disability more nearly approximated severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief, which would support the assignment of a 40 percent 
rating, but no higher, under the criteria of Diagnostic Code 
5293, in effect before September 2002.

The regulations for disabilities of the spine have undergone 
several changes during the period of the veteran's appeal.  
When a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet App 312-13 (1991).  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
As a result, prior to each respective effective date, the 
Board may apply only the previous version of the rating 
criteria.  

The rating criteria for lumbosacral strain did not change 
between September 23, 2002 and September 26, 2003.  However, 
under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome 
could be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Incapacitating episodes were defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician; the veteran did not have such incapacitating 
episodes, as defined.

Under an amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (effective 
Sept. 26, 2003).  Intervertebral disc syndrome was assigned a 
new diagnostic code number (5243), and the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine, and the above-mentioned instruction 
was re-phrased to state that intervertebral disc syndrome 
(pre-operatively or post-operatively) is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).  Note (1) to the 
Diagnostic Code 5243 defines an "incapacitating episode" as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" were defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  Note (2) states that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  The note 
further instructs to evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Finally, Note (3) 
states that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

There is no evidence of incapacitating episodes as defined 
under DC 5293 or the General Rating Formula for Diseases and 
Injuries of the Spine (in effective from September 23, 2002 
to September 26, 2003 and from September 26, 2003 through the 
present, respectively.)  Therefore, it is necessary to 
determine if the veteran may be entitled to a higher rating 
if chronic orthopedic and neurologic manifestations are 
evaluated separately and combined with all other 
disabilities.  

Turning first to the orthopedic manifestations, the veteran's 
March 2005 examination shows flexion of 10 degrees, which 
would support a 40 percent rating under the general rating 
formula.  The requirements for a higher rating under the 
general rating formula - unfavorable ankylosis of either the 
thoracolumbar spine or the entire spine - are neither 
contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The veteran has already been assigned a disability rating of 
40 percent for intervertebral disc syndrome under the rating 
criteria in effect prior to September 2002 (by the Board), or 
for limitation of flexion under the general rating formula 
currently in effect (by the RO).  In addition, the RO has 
assigned a separate 20 percent rating, effective from March 
16, 2005, for muscle weakness in the left lower extremity, 
under Diagnostic Codes 8526-5312, by analogy.  

The question for the Board becomes whether the veteran is 
entitled to a higher separate rating for his neurological 
manifestations.  The RO has used the Diagnostic Code 8526, 
for the anterior crural (femoral) nerve, which provides a 
rating of 40 percent for complete paralysis, paralysis of the 
quadriceps extensor muscles.  Ratings of 10, 20, and 30 
percent are provided for mild, moderate, and severe 
incomplete paralysis, respectively.  

In this case, the March 2005 examination demonstrated "given 
away" weakness in the left lower extremity. Sensory 
examination revealed reduced pain sensation over the entire 
left lower extremity without following established dermatome 
or peripheral nerve sensory patterns.  The examiner described 
this as a "bizarre" sensory deficit and "bizarre" "given 
away" weakness.  Findings that would approximate severe 
incomplete paralysis, such as loss of reflexes or muscle 
atrophy, are not demonstrated.  Consequently, the Board 
concludes that a higher rating is not supported for the 
separate neurological manifestations of the veteran's 
disability.

B.	Left and Right Knees 

In September 1996, the RO granted service connection and 
assigned 10 percent disability ratings under Diagnostic Code 
5257 for left and right knee injuries, effective from August 
1, 1996.  In March 2002, the veteran filed a claim for an 
increased rating.  An August 2002 rating decision continued 
the 10 percent ratings under Diagnostic Code 5257 thereafter.  
This appeal arises from the veteran's disagreement with the 
continuation of the 10 percent ratings.  During the appeal, 
the RO re-designated the diagnostic codes used to rate knee 
injuries.  In April 2005, the RO assigned the current 10 
percent rating using Diagnostic Codes 5003-5261.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings shall be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved.  When the limitation of 
motion of the specific joint or joints involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  

Under Diagnostic Code 5261, extension to 10 degrees will be 
rated as 10 percent disabling, extension limited to 15 
degrees will be rated as 20 percent disabling, extension 
limited to 20 degrees will be rated as 30 percent disabling, 
extension limited to 30 degrees will be rated as 40 percent 
disabling, and extension limited to 45 degrees will be rating 
as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

The evidence for consideration under this Code includes a 
July 2002 VA examination report indicating left extension 
limited to 5 degree.  The examiner noted that the veteran 
could not fully extend his left knee due to pain.  There are 
no other measurements of the extension of the veteran's left 
knee in the claims file.  Thus, he is not entitled to a 
rating in excess of 10 percent for extension of the left knee 
even considering additional functional impairments, such as 
pain, as required by DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.40, 4.45.

The July 2002 examination reveals full extension of the right 
leg, with minimal limitation due to pain.  Thus, the veteran 
is not entitled to a disability rating in excess of 10 
percent for limitation of extension of the right leg, even 
considering DeLuca factors.  Ibid.

The Board must also consider the VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-2004 (September 17, 2004), which held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

Under DC 5260, limitation of flexion of the leg to 60 degrees 
warrants a noncompensable evaluation and limited flexion to 
45 degrees warrants a 10 percent rating.  A rating of 20 
percent requires limitation of flexion to 30 degrees.  A 
rating of 30 percent requires limitation of flexion to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The veteran is not entitled to a separate rating for 
limitation of flexion of the left knee because, according to 
the July 2002 examination, the veteran's left knee is limited 
to 110 degrees flexion with moderate functional loss due to 
pain.  The flexion of the veteran's left knee is far greater 
that even the noncompensable rating under DC 5260.  
Therefore, even considering moderate functional limitation 
due to pain, the veteran simply does not have compensable 
limitation of flexion in his left knee for VA purposes.

Furthermore, the veteran is not entitled to a separate rating 
for limitation of flexion of the right knee because, 
according to the July 2002 examination, the veteran's right 
knee is limited to 120 degrees with minimal function loss due 
to pain.  Therefore, the veteran does not have compensable 
limitation of flexion of the right knee for VA purposes.

However, the Board must also consider whether the veteran may 
be entitled to a higher rating under another diagnostic code.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability of the knee and leg is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  Several of 
these diagnostic codes are simply not applicable, as it is 
neither contended nor shown that the veteran's left knee 
disability involves ankylosis (Diagnostic Code 5256), removal 
of the semilunar cartilage (Diagnostic Code 5259), impairment 
of the tibia and fibula (Diagnostic Code 5262), or genu 
recurvatum (Diagnostic Code 5263).   Although effusion of the 
knee had been shown in earlier medical evidence, there is no 
evidence of a dislocated semilunar cartilage during the 
appeal period (Diagnostic Code 5258.)

As for a possible increased rating under Diagnostic Code 5257 
for recurrent subluxation or lateral instability of the knee, 
a 10 percent disability rating is provided for slight 
recurrent subluxation or lateral instability, 20 percent 
disability rating is provided for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
disability rating is provided for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The July 2002 examination report indicated that the veteran 
had some anterior and posterior, as well as mild 
mediolateral, instabilities of the left knee.  The veteran 
also reported that his left knee "gave way" frequently when 
he climbs stairs and he must use a four-pronged cane to take 
some of his weight off his knees.  The veteran again 
complained of his knees giving way during his March 2005 VA 
spine examination.  Based on the above medical evidence of 
mild instabilities, the veteran is entitled to a separate 10 
percent disability rating, but no higher, for recurrent 
subluxation or lateral instability of the left knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

No instabilities were noted in the right knee during the July 
2002 examination.  There was some weakness and stiffness 
reported in both knees in the March 2005 VA examination, but 
no objective evidence of recurrent subluxation or lateral 
instability.  Thus, the veteran is not entitled to a separate 
rating for the right knee under DC 5257.

Based on a preponderance of the evidence and the doctrine of 
reasonable doubt, the Board finds that a separate 10 percent 
rating for recurrent subluxation or lateral instability is 
warranted for the veteran's knee disability.  However, an 
increased raring for limitation of extension for the left 
knee is denied, or a separate compensable rating under any 
other diagnostic code, is not supported by the evidence. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

An increased raring for limitation of extension for the right 
knee is denied, or a separate compensable rating under any 
other diagnostic code, is not supported by the evidence. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case.  The veteran was sent letters 
concerning the VCAA in February 2003, July 2003, and December 
2004, and the text of 38 C.F.R. § 3.159 was included in a 
February 2004 supplemental statement of the case (SSOC).  
With regard to element (1), above, the Board notes that the 
RO sent the appellant VCAA notice letters that informed him 
of the type of information and evidence necessary for 
establishing an increased rating.  Furthermore, by virtue of 
the rating decision on appeal and the SOCs, he was provided 
with specific information as to why his claim was not 
granted, and of the evidence that was lacking. 

As for elements (2) and (3), the Board notes that the VCAA 
letters, along with the SSOC, notified the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the July 2003 VCAA letter informed him that VA would obtain 
relevant records held by any federal agency and make 
reasonable efforts to obtain relevant records not held by 
federal agencies; while the appellant was ultimately 
responsible for supporting his claim with appropriate 
evidence.  

Finally, with respect to element (4), the Board notes that 
the appellant supplied with the complete text of 38 C.F.R. § 
3.159(b)(1), from which the Court took this notification 
requirement, in the February 2004 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the adverse AOJ decision upon 
which this appeal is based was made in August 2002.  However, 
VA took a reasonable approach of providing a section 5103 
notice in a commonsense manner consistent with the procedural 
posture of the case; a rule of construction adopted by the 
United States Supreme Court in similar cases where procedural 
rules are applied retroactively.  See Landgraf v. USI Film 
Products, 511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 
320, 328-29 (1997).  The Court explicitly stated in Pelegrini 
at 120 that, notwithstanding the requirement that a valid 
VCAA notice be provided before the AOJ decision: "[W]e do not 
hold that . . . [a] case in which pre-AOJ-adjudication notice 
was not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets this to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted.  The Board has 
conducted such an evaluation here and has determined that 
adequate notice was provided, as set forth above.  The record 
is not incomplete due to VA action or inaction with respect 
to VCAA notification.  The appellant has the right to 
content-complying notice and proper subsequent VA process, 
and has been provided with such notice and process.  
Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence to support 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  The Board finds that no prejudicial error results 
from the augmentation of the veteran's section 5103 notice 
following the RO's initial decision in this case.  

B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private and VA treatment records, 
and the veteran was given VA examinations.  Accordingly, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

For the period prior to March 7, 2005, the veteran is 
entitled to a disability rating of 40 percent, and no 
greater, for intervertebral disc syndrome, subject to 
controlling regulations governing the payment of monetary 
benefits.

For the period from March 7, 2005, entitlement to a 
disability rating higher than 40 percent for the orthopedic 
manifestations of the service-connected back disability is 
denied.

Entitlement to an increased rating for neurologic 
manifestations of the service-connected disability of the 
spine, rated 20 percent for muscle weakness in the left lower 
extremity, is denied.

The veteran is not entitled to a disability rating in excess 
of 10 percent for residuals of a right knee injury.

The veteran is not entitled to a disability rating in excess 
of 10 percent for residuals of a left knee injury.

A separate 10 percent rating for lateral instability as a 
residual of service-connected left knee injury is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


